UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



JOSEPH A. ORTIZ,

       Plaintiff,
               v.                                        Civil Action No. 13-2055 (JEB)
PATRICK R. DONAHOE,

       Defendant.


                                 MEMORANDUM OPINION

       Plaintiff Joseph Ortiz filed a one-page pro se Complaint on December 26, 2013, which

appears to make allegations regarding a settlement agreement. See ECF No. 1. After Defendant

filed a Motion to Dismiss, see ECF No. 14, this Court issued an Order directing Plaintiff to

respond to the Motion by July 16, 2014, or risk the Court’s deeming the matter conceded. See

ECF No. 15. Plaintiff subsequently moved for an extension in order to obtain an attorney, see

ECF No. 16, which the Court granted, giving him until July 28, 2014, to oppose Defendant’s

Motion. See Minute Order of June 26, 2014.      As Plaintiff has still not filed any opposition, the

Court will treat Defendant’s Motion as conceded and dismiss the case without prejudice. See

LCvR 7(b). A contemporaneous Order will so state.



                                                     /s/ James E. Boasberg
                                                     JAMES E. BOASBERG
                                                     United States District Judge
Date: August 5, 2014




                                                1